      Case 2:20-cv-01373-APG-DJA Document 9
                                          8 Filed 08/21/20
                                                  08/20/20 Page 1 of 2



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendants
7    CHICAGO TITLE INSURANCE COMPANY
8                                 UNITED STATES DISTRICT COURT
9                                          DISTRICT OF NEVADA
10    THE BANK OF NEW YORK MELLON                          Case No.: 2:20-cv-01373-APG-DJA
      TRUST COMPANY, NATIONAL
11    ASSOCIATION FKA THE BANK OF NEW                      STIPULATION AND ORDER TO
      YORK TRUST COMPANY, N.A. AS                          EXTEND TIME TO RESPOND TO
12    SUCCESSOR TO JP MORGAN CHASE                         PLAINTIFF’S COMPLAINT
      BANK N.A., AS TRUSTEE FOR RAMP
13    2005-RS8,                                            (First Request)
14                            Plaintiff,
15                     vs.
16    FIDELITY NATIONAL TITLE GROUP,
      INC., et al.,
17
                              Defendants.
18

19
                Plaintiff The Bank of New York Mellon Trust Company, National Association FKA The
20
     Bank of New York Trust Company, N.A. as successor to JP Morgan Chase Bank N.A., as trustee
21
     for RAMP 2005-RS8 (“BONY”), and Defendant Chicago Title Insurance Company (“Chicago
22
     Title”), by and through their respective attorneys of record, hereby agree and stipulate as follows.
23
                1.    On July 24, 2020, BONY filed its complaint in this action [ECF No. 1];
24
                2.    On August 3, 2020 BONY served its complaint on Chicago Title, Fidelity National
25
     Title Group, Inc. (“FNTG”), and Ticor Title of Nevada, Inc. (“Ticor Agency”) (collectively,
26
     “Defendants”) (ECF Nos. 5, 6, 7.);
27

28

                                                       1
                                           STIPULATION AND ORDER
     572615.1
      Case 2:20-cv-01373-APG-DJA Document 9
                                          8 Filed 08/21/20
                                                  08/20/20 Page 2 of 2



1               3.    Defendants’ respective responses to BONY’s complaint are currently due on
2    August 24, 2020;
3               4.    Counsel for Defendants is requesting a 30-day extension until September 23, 2020
4    for Defendants to file their respective responses to BONY’s complaint to accommodate various
5    scheduling conflicts for Defendants’ counsel and to afford Defendants’ counsel additional time to
6    review and respond to BONY’s complaint;
7               5.    Counsel for BONY does not oppose the extension;
8               6.    This is the first request for an extension made by counsel for Defendants which is
9    made in good faith and not for the purposes of delay.
10              7.    This stipulation is entered into without waiver of any of Defendants’ objections
11   pursuant to Fed. R. Civ. P. 12.
12              IT IS SO STIPULATED that Chicago Title, FNTG, and Ticor Agency’s responses to
13   BONY’s complaint shall be due on Wednesday, September 23, 2020.
14    DATED this 20th day of August, 2020.              DATED this 20th day of August, 2020.
15
      WRIGHT, FINLAY & ZAK, LLP                         EARLY SULLIVAN WRIGHT GIZER &
16                                                      McRAE LLP

17    /s/--Lindsay D. Robbins                           /s/-Kevin S. Sinclair
      Lindsay D. Robbins, Esq.                          Kevin S. Sinclair, Esq.
18    Nevada Bar No. 13474                              Nevada bar No. 12277
      7785 W. Sahara Ave., Suite 200                    Sophia S. Lau, Esq.,
19
      Las Vegas, NV 89117                               Nevada Bar No. 13365
20    Attorneys for Plaintiff, Bank of New York         8716 Spanish Ridge Avenue, Suite 105
      Mellon Trust Company, National Association        Las Vegas, Nevada 89148
21    FKA The Bank of New York Trust Company,           Attorneys for Defendant, Chicago Title
      N.A. as successor to JP Morgan Chase Bank         Insurance Company
22    N.A., as trustee for RAMP 2005-RS8
23
     IT IS SO ORDERED.
24
           DATED  this _____
            Dated this 21st day
                             dayof
                                of August, 2020. 2020.
                                   _____________,
25
                                                   ________________________________________
26                                                 UNITED STATES
                                                           STATESDISTRICT   COURT
                                                                   MAGISTRATE       JUDGE
                                                                                 JUDGE
27

28

                                                       2
                                         STIPULATION AND ORDER
     572615.1
